Case 1:03-md-01570-GBD-SN Document 5104 Filed 09/09/19 Page 1 of 4
Case 1:03-md-01570-GBD-SN Document 5081 Filed 09/ elof2

    
   
      

 

 

 

 

 

 

 

ee
USt SUNY Serna
DOCUMENT
UNITED STATES DISTRICT CouRT |] ELECTR TATIO AT» 3:
SOUTHERN DISTRICT OF NEW YORK] DOr «. | “LED
03-md-1570 ( poate FILED — ‘Kp 0 3 305
In re Terrorist Attacks on September 11, 2001 7 Sh =
ECF Case
This document relates to: 19-cv-4] (GBD)(SN)
Arias, et al. v. The Islamic Republic of Iran ECF Case

 

 

 

 

ORDER OF JUDGMENT AS TO LIABILITY AND FOR PARTIAL FINAL DEFAULT
JUDGMENTS ON BEHALF OF ARIAS PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs through their
Motion for Entry of Partial Final Default Judgments Against the Islamic Republic of Iran as to
Liability and Damages (the “Motion”), who are each a spouse, parent, child, or sibling (or the
estate of a spouse, parent, child, or sibling), of a victim killed in the terrorist attacks on September
11, 2001, together with the entire record in this case, it is hereby:

ORDERED that the Motion is granted and default judgment as to liability is entered in
favor of all plaintiffs in Arias, et al. v. The Islamic Republic of Iran, Case No. 19-cv-41 (GBD)(SN)
against the Islamic Republic of Iran; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Arias, et al. v. The Islamic Republic of Iran., 19-cv-41, as identified in the
attached Exhibit A, who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of individuals killed in the terrorist attacks on September 11, 2001, as
indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is
Case 1:03-md-01570-GBD-SN Document 5104 Filed 09/09/19 Page 2 of 4
Case 1:03-md-01570-GBD-SN Document 5081 Filed 09/05/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
Judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Arias Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO ORDERED:

SEP 0 9 201 2019 Prous &B De , Q
Oy x

GEDRG# B. DANIELS

United States District Judge

 
Case 1:03-md-01570-GBD-SN Document 5104 Filed 09/09/19 Page 3 of 4
:03-md-01570-G Lof 2

 

Case 570-GBRD-SN_ Document 5081-1 Filed 09/05/19 _ Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5104 Filed 09/09/19 Page 4 of 4

 

00°000°000°901 $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°00S°8$ PIND ISOIZIIg WwW gqyatqey OSOIZOIg W AIo89INH| p]
00'000°00S°8  $ PID dSOIZelg ‘DH AuouWWY ISOIZIIg W AtOSa1H| €|
00°000‘00S°8  ¢$ PEO aSOIZolg ‘d oye aSOIZoIg W A10891D| ZI
o0';000;DSTr = $ BurIqIS UdLIE.O youed UeOS WstIG,O W Aouty]! T1
000000058 $ quale IpIeloory uuy-Of IpIeloory [Sey] ydyeyl Of
00°000‘00S°8  $ PIO wens YUH Keune; YUH “7 UoAa}s| 6
00°000°00S°8 —¢ PHO wens YUH ulloD YUuy J UdAI}S| 8
00';000‘0S7'r = § SurTqIS Igupley “AA ydasor! II] TaupIey ydesor Koarey| L
00°000‘0S7r §$ BUTTqIS JOSIINI| guouvas UvUNYSI Aonyq} 9
00°000°00S‘8 PID UBULIYsty eqjuewes UeUTYST.] Kony] ¢
00;000°0SZF = $ BUITQIS TakMC] Arey UeLIYST Aonq! +
00°000°00S°8 —$ PID wow; soLeq Ayoquiry WO[uOD KouryD uesns| ¢
00°000°00S°8 — $ yuoIe dg sey Ss sewoy |, sely ‘d wepy| Z
00°000‘00S‘ZI_ $ asnodg wojuoD yore uyor wo[u0D Kouela uesns] |

J

E : aS aN aINVN a aINVN

> T

rouvos | £2 | Ze [toxises| steam | wa |S /eusval foun [awxsou

o2 |kE AALINIVTd | SM1LNIVIa | 5 INACAIAG

ze]

V JIGTAXa

 

240 Z abd 6T/G0/60 Paid T-T80G]UawWNd0q NS-da9-0ZSTO-PW-E0:T eseD

 
